Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/16/2022 has been received; Claims 1-8 & 10-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “spring-like”. What does it mean to be “spring-like”? What is the structure associated with “spring-like”?  Such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2017/0055630) in view of Lederer (US 2013/0219747).
Regarding Claim 1, Marshall discloses a rapid-entry shoe (Figures 6-8), comprising: a heel structure (12) located at a rear portion of the rapid-entry shoe (Figures 6-8), the heel structure comprising a deformable element (Para. 27, Figures 6-8); and a tongue (16) wherein the heel structure comprises a collapsed configuration (Figure 6) and an uncollapsed configuration (Figure 8); and wherein the heel structure is biased by the deformable element toward the uncollapsed configuration (Para. 27).  Marshall does not specifically discloses a snap back tongue. However, Lederer discloses a snap back tongue element (Figure 2) having a first side (Figure 2, one side), a second side (Figure 2, the other side), a center channel (6) positioned along a length between the first side and the second side, and a plurality of cuts or indentations (4 & 7) extending between the first side and the second side (Figure 2) and intersecting the center channel (Figure 2, Para. 25); wherein the snap back tongue element is configured to roll forward about the plurality of cuts or indentations to further open and widen an opening of the rapid-entry shoe during entry of a foot into the opening (Para. 25, 26 &31, “flexibility about its longitudinal axis” & being “flexibly deformable” would allow the tongue to roll forward as claimed during opening for the entry of a foot); wherein in response to pressure applied to the underside of the snap back tongue element by a foot that is inside the rapid-entry shoe, the snap back tongue element is configured to flatten and then curve about the center channel over an instep of the foot toward the sole of the rapid-entry shoe (Para. 25, 26 & 31 “can better adapt to any anatomical protrusions of the instep” & “adapt to the individual shape of the instep”). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the tongue of Marshall, to be a snap back tongue, as taught by Lederer in order to provide a good adaptation of an user’s instep (Para. 25, 26 & 31). 
Regarding Claim 2, the combination of Marshall and Lederer disclose the snap back tongue element comprises a top portion (Lederer, 2) closer to the rear portion of the rapid-entry shoe than a lower portion (Lederer, 3), and wherein the plurality of cuts or indentations are spaced closer together toward the top portion than the lower portion (closer, see annotated Figure 2 below).  
Regarding Claim 3, the combination of Marshall and Lederer disclose a cross element (Marshall, 18) extending between a medial quarter and a lateral quarter of an upper of the rapid-entry shoe (Marshall, Figures 2 & 3), wherein the tongue element is configured to buckle about the cross element (Marshall, Figure 1, the tongue element is adapted to buckle about the cross element when a user inserts their foot).  
Regarding Claim 4, the combination of Marshall and Lederer disclose the cross element is coupled to the tongue (since the tongue and cross element are in contact with each other; they are coupled and connected).  
Regarding Claim 5, the combination of Marshall and Lederer disclose the cross element extends at least partially over the tongue (Marshall, Figures 1-3).  
Regarding Claim 6, the combination of Marshall and Lederer disclose the cross element is adjustable up and/or down to vary the amount of flex allowed to the snap back tongue element and to adjust the tightness of the fit of the rapid-entry shoe (Marshall, Para. 26, since the straps/cross element can be elastic or straps removably attached; they can adjust up more when using an elastic strap and adjust down close to the tongue when removabley attaching the straps to across the tongue area).   
Regarding Claim 7, the combination of Marshall and Lederer disclose the snap back tongue element comprises a top portion closer (Lederer, 2) to the rear portion of the rapid-entry shoe than a lower portion (Lederer, 3), and wherein the snap back tongue element further comprises a tongue flare at the top potion, the tongue flare having a funnel-like shape to direct the foot into the rapid-entry shoe (tongue flare, see annotated Figure 2 below).  
Regarding Claim 8, Marshall discloses a rapid-entry shoe (Figures 6-8) comprising Docket No. P-00137an upper (30) coupled to a base (20), the upper comprising a medial quarter (Figure 3), a lateral quarter (Figure 3), a rear portion (Figure 3), and a heel structure (12) movable between a collapsed configuration positioned closer to the base (Figure 6) and a uncollapsed configuration (Figure 8) positioned farther from the base; a deformable element (44) positioned in at least the rear portion and operable to move the heel structure from the collapsed configuration to the uncollapsed configuration (Para. 27); a tongue element (16) comprising an outward-facing surface (surface of 16 in Figure 2); and a cross element (18) extending between the medial quarter and the lateral quarter (Figure 2); wherein during entry of a foot into an opening of the rapid shoe defined by the upper, a top portion of the tongue element is configured to bend forward about the cross element from a close position, while a lower portion of the tongue element remains unbent (Figures 1 & 2, during use the tongue is capable of moving as claimed). Marshall does not specifically discloses a spring-like tongue stiffener. However, Lederer discloses a spring-like tongue stiffener (Figure 2); wherein after entry of the foot into the opening, the spring-like tongue stiffener is configured to rebound a top portion from an open position to a closed position (Para. 25, 26 &31, “flexibility about its longitudinal axis”, being “flexibly deformable”, “can better adapt to any anatomical protrusions of the instep” & “adapt to the individual shape of the instep”). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the tongue of Marshall, to be a spring-like tongue stiffener, as taught by Lederer in order to provide a good adaptation of an user’s instep (Para. 25, 26 & 31).
Regarding Claim 10, Marshall discloses the tongue element is configured to buckle about the cross element (Figure 1, the tongue element is adapted to buckle about the cross element when a user inserts their foot)
Regarding Claim 11, Marshall discloses the cross element is coupled to the tongue (since the tongue and cross element are in contact with each other; they are coupled and connected).
Regarding Claim 12, Marshall discloses the cross element extends at least partially over the tongue (Figure 2).
Regarding Claim 13, Marshall discloses the cross element is adjustable up and/or down to vary the amount of flex allowed to the tongue element and to adjust the tightness of the fit of the rapid-entry shoe (Para. 26, since the straps/cross element can be elastic or straps removably attached; they can adjust up more when using an elastic strap and adjust down close to the tongue when removabley attaching the straps to across the tongue area). 
Regarding Claim 14, Marshall discloses the tongue element comprises a top portion (T, see annotated Figure 1 below) closer to the rear portion of the rapid-entry shoe than a lower portion (L, see annotated Figure 1 below), and wherein the tongue element further comprises a tongue flare at the top potion (flare, see annotated Figure 1 below), the tongue flare having a funnel-like shape to direct the user's foot into the rapid-entry shoe.


    PNG
    media_image1.png
    370
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    505
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732